Name: Commission Directive 2010/62/EU of 8Ã September 2010 amending, for the purpose of adapting their technical provisions, Council DirectivesÃ 80/720/EEC and 86/297/EEC and Directives 2003/37/EC, 2009/60/EC andÃ 2009/144/EC of the European Parliament and of the Council relating to the type-approval of agricultural or forestry tractors Text with EEA relevance
 Type: Directive
 Subject Matter: technology and technical regulations;  means of agricultural production;  organisation of transport
 Date Published: 2010-09-09

 9.9.2010 EN Official Journal of the European Union L 238/7 COMMISSION DIRECTIVE 2010/62/EU of 8 September 2010 amending, for the purpose of adapting their technical provisions, Council Directives 80/720/EEC and 86/297/EEC and Directives 2003/37/EC, 2009/60/EC and 2009/144/EC of the European Parliament and of the Council relating to the type-approval of agricultural or forestry tractors (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2003/37/EC of the European Parliament and of the Council of 26 May 2003 on type-approval of agricultural or forestry tractors, their trailers and interchangeable towed machinery, together with their systems, components and separate technical units and repealing Directive 74/150/EEC (1), and in particular points (a) and (b) of Article 19(1) thereof, Whereas: (1) Technical progress allows for complete whole vehicle type-approval for tractors of category T4.3 (low-clearance tractors), as defined in Directive 2003/37/EC. Therefore, Council Directive 80/720/EEC of 24 June 1980 on the approximation of the laws of the Member States relating to the operating space, access to the driving position and the doors and windows of wheeled agricultural or forestry tractors (2), Directive 2003/37/EC, Directive 2009/60/EC of the European Parliament and of the Council of 13 July 2009 on the maximum design speed of and load platforms for wheeled agricultural or forestry tractors (3) and Directive 2009/144/EC of the European Parliament and of the Council of 30 November 2009 on certain components and characteristics of wheeled agricultural or forestry tractors (4) should be amended to take account of the specificities of low-clearance tractors. (2) In order to progress in the completion of the internal market and to achieve higher levels of occupational safety, requirements for front power take-offs for all tractor categories covered by Directive 2003/37/EC should be included in Council Directive 86/297/EEC of 26 May 1986 on the approximation of the laws of the Member States relating to the power take-offs of wheeled agricultural and forestry tractors and their protection (5). (3) The required clearance zones and dimensions of the power take-off protective guard established in Directive 86/297/EEC should be amended in order to achieve worldwide harmonisation of such zones and dimensions so as to facilitate the global competitiveness of Union manufacturers. (4) ISO 500-1:2004 together with the Technical Corrigendum 1:2005, ISO 500-2:2004, and ISO 8759-1:1998 contain globally recognised requirements for power take-offs of all tractors covered by Directive 2003/37/EC. It is therefore appropriate to make reference to those ISO standards in Directive 86/297/EEC. (5) Directive 2003/37/EC should be amended in order to reflect the application of Directive 86/297/EEC to tractors of category T5. Equally, Directive 2003/37/EC should be amended to reflect the application of Directive 2009/60/EC and Directive 80/720/EEC to tractors of category T4.3. (6) The measures provided for in this Directive are in accordance with the opinion of the Committee established in Article 20(1) of Directive 2003/37/EC, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 80/720/EEC is amended as follows: 1. Article 1 is replaced by the following: Article 1 1. For the purposes of this Directive, tractor  means a tractor as defined in Article 2(j) of Directive 2003/37/EC of the European Parliament and of the Council (6), For the purposes of this Directive, the tractor categories defined in Annex II to Directive 2003/37/EC shall apply. 2. This Directive shall apply to tractor categories T1, T3 and T4 as defined in Annex II to Directive 2003/37/EC. This Directive shall not apply to tractors of category T4.3 where the drivers seat index point, as determined in Annex II to Directive 2009/144/EC of the European Parliament and of the Council (7) is more than 100 mm from the median longitudinal plane of the tractor. 2. Annex I is amended in accordance with Annex I to this Directive. Article 2 Directive 86/297/EEC is amended as follows: 1. The title is replaced by the following: 2. Article 1 is replaced by the following: Article 1 1. For the purposes of this Directive, tractor  means a tractor as defined in Article 2(j) of Directive 2003/37/EC of the European Parliament and of the Council (8). 2. For the purposes of this Directive, the tractor categories defined in Annex II to Directive 2003/37/EC shall apply. 3. Annexes I and II are replaced by the text set out in Annex II to this Directive. Article 3 Annex II to Directive 2003/37/EC is amended in accordance with Annex III to this Directive. Article 4 Directive 2009/60/EC is amended as follows: 1. Article 1 is replaced by the following: Article 1 1. For the purposes of this Directive, tractor  means a tractor as defined in Article 2(j) of Directive 2003/37/EC. 2. For the purposes of this Directive, the tractor categories defined in Annex II to Directive 2003/37/EC shall apply. 3. This Directive shall apply only to tractors which are equipped with pneumatic tyres and have a maximum design speed of not more than 40 km/h.; 2. Annex I is amended in accordance with Annex IV to this Directive. Article 5 Directive 2009/144/EC is amended as follows: 1. Article 1 is replaced by the following: Article 1 1. For the purposes of this Directive, tractor  means a tractor as defined in Article 2(j) of Directive 2003/37/EC. 2. For the purposes of this Directive, the tractor categories defined in Annex II to Directive 2003/37/EC shall apply. 3. This Directive shall apply to tractor categories T1, T2, T3 and T4.; 2. Annex II is amended in accordance with Annex V to this Directive. Article 6 1. For tractor categories T1, T2 and T3 as defined in Annex II to Directive 2003/37/EC, Member States shall apply the provisions referred to in Article 7(1) of this Directive to new types of vehicles from 29 September 2011 and to new vehicles from 29 September 2012. 2. For tractors of category T4.3 as defined in Annex II to Directive 2003/37/EC, Member States shall apply the provisions referred to in Article 7(1) of this Directive to new types of vehicles from 29 September 2013 and to new vehicles from 29 September 2016. 3. For vehicle categories T4.1, T4.2, T5, C, R and S as defined in Annex II to Directive 2003/37/EC, Member States shall apply the provisions referred to in Article 7(1) of this Directive to new types of vehicles and to new vehicles from the dates laid down in Article 23(2) of Directive 2003/37/EC. Article 7 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 29 September 2011 at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 8 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 9 This Directive is addressed to the Member States. Done at Brussels, 8 September 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 171, 9.7.2003, p. 1. (2) OJ L 194, 28.7.1980, p. 1. (3) OJ L 198, 30.7.2009, p. 15. (4) OJ L 27, 30.1.2010, p. 33. (5) OJ L 186, 8.7.1986, p. 19. (6) OJ L 171, 9.7.2003, p. 1. (7) OJ L 27, 30.1.2010, p. 33.; (8) OJ L 171, 9.7.2003, p. 1.; ANNEX I Point I.2 of Annex I to Directive 80/720/EEC is replaced by the following: I.2. For all tractors with the exception of narrow tractors with track width  ¤ 1 150 mm and those that fall within category T4.3, the width of the operating space must be at least 900 mm, from 400 to 900 mm above the reference point and over a length of 450 mm forward of that point (see Figures 1 and 3). For tractors of category T4.3, the operating space must, over the zone extending to 450 mm in front of the reference point, have at a height of 400 mm above the reference point, a total width of at least 700 mm, and at a height of 900 mm above the reference point, a total width of at least 600 mm. ANNEX II ANNEX I General provisions and requirements for power take-offs 1. Definition and scope 1.1. Power take-off  (PTO) means an external shaft of the tractor to provide rotational power to implements. 1.2. The provisions of this Directive apply only to power take-offs as defined in point 1.1 and located at the rear or the front of the tractor. 2. Application for EC type-approval 2.1. The application for the type approval of a tractor type as regards the power take-off and its protection must be submitted by the tractor manufacturer or his authorised representative, using the information document, the model of which appears in Annex II, Part 1. 2.2. It must be accompanied by drawings, in triplicate, on an appropriate and suitably detailed scale, of those parts of the tractor subject to the requirements of this Directive. 2.3. A tractor representative of the type submitted for approval or those part(s) of the tractor considered essential for the execution of the tests required by this Directive must be supplied to the technical service responsible for conducting the type-approval tests. 3. EC type-approval certificate A certificate conforming to the model which appears in Annex II, Part 2 must be completed for each approval granted or refused. 4. General Provisions Where tractors are equipped with power take-offs, these must comply with the requirements of this Annex. For the purposes of this Directive, the standards referred to in points 4.1 and 4.2 apply. 4.1. Provisions for rear power take-offs The specifications of ISO 500-1:2004 together with Technical Corrigendum 1:2005 and ISO 500-2:2004 apply to tractors with rear power take-offs according to Table 1. Table 1 Application of standards for rear power take-offs of the different tractor categories Standard applicable T1 C1 T2 C2 T3 C3 T4.1 C4.1 T4.2 C4.2 T4.3 C4.3 T5 C5 ISO 500-1:2004 (1) (3) X -- X1) X1) X1) X X1) ISO 500-2:2004 (2) -- X X2) X2) X2) -- X2) X Standard applicable. -- Standard not applicable. X1) Standard applicable for tractors with a track width of more than 1 150 mm. X2) Standard applicable for tractors with a track width of 1 150 mm or less. 4.2. Provisions for front power take-offs The specifications of ISO 8759-1:1998 apply to tractors with front power take-offs according to Table 2. Table 2 Application of standards for front power take-offs of the different tractor categories Standard applicable T1 C1 T2 C2 T3 C3 T4.1 C4.1 T4.2 C4.2 T4.3 C4.3 T5 C5 ISO 8759-1:1998 X X X3) X4) X X4) X X Standard applicable. X3) Standard applicable when the tractor is equipped with power take-offs as specified in this standard. X4) Standard applicable, except clause 4.2. ANNEX II Part 1 INFORMATION DOCUMENT No [ ¦] pursuant to Annex I to Directive 2003/37/EC relating to EC type-approval of a tractor with respect to the power take-offs of tractors The following information, if applicable, shall be supplied in triplicate and include a list of contents. Any drawings shall be supplied in appropriate scale and in sufficient detail in A4 format. Photographs, if any, shall show sufficient detail. 0. GENERAL 0.1. Make(s) (trade mark registered by the manufacturer): 0.2. Type (specify any variants and versions): 0.3. Means of identification of type, if marked on the vehicle: 0.3.1. Manufacturers plate (location and method of affixing): 0.4. Category of vehicle (4): 0.5. Name and address of manufacturer: 0.8. Name(s) and address(es) of assembly plant(s): 4.12. Power take-off(s) (revolutions per minute and ratio of this figure to that of the engine) (number, type and position) 4.12.1. Main power take-off(s): 4.12.2. Other(s): 4.12.3. Power take-off guard(s) (description, dimensions, drawings, photographs): Part 2 TYPE-APPROVAL DOCUMENTATION MODEL (maximum format: A4 (210 Ã  297 mm)) EC TYPE-APPROVAL CERTIFICATE Communication concerning the  type approval (5)  extension of type approval (5)  refusal of type approval (5)  withdrawal of type approval (5) of a type of tractor with regard to Directive 86/297/EEC, Type-approval number: ¦ Reason for extension: ¦ Section I 0.1. Make (trade name of manufacturer): 0.2. Tractor type: 0.3. Means of identification of tractor type if marked on the tractor (6): 0.3.1. Location of that marking: 0.4. Category of vehicle (7): 0.5. Name and address of manufacturer: 0.8. Name(s) and address(es) of assembly plant(s): Section II 1. Additional information (where applicable): See Addendum 2. Technical service responsible for carrying out the tests: 3. Date of test report: 4. Number of test report: 5. Remarks (if any): See Addendum 6. Place: 7. Date: 8. Signature: 9. The index to the information package lodged with the approval authority, which may be obtained on request, is attached. (1) In the standard ISO 500-1:2004, the last sentence in section 6.2 is not applicable. (2) For the purposes of this Directive, this standard also applies to tractors with a power take-off, the power of which exceeds 20 kW, measured in accordance with ISO 789-1:1990. (3) For power take-offs of type 3 and where it is possible to reduce the dimension of the opening of the protective guard in order to adapt to the coupling elements to be used, the user manual must contain the following elements:  warning relating to the consequences and risks caused by the reduced dimension of the protective guard,  instructions and specific warnings relating to coupling and releasing the power take-offs,  instructions and specific warnings relating to the use of tools or machines coupled to the rear power take-off. (4) As defined in Annex II to Directive 2003/37/EC. (5) Delete where not applicable. (6) Where the means of identification of tractor type contains characters not relevant to describe the tractor types covered by this type-approval certificate, such characters are represented in the documentation by the symbol ?  (e.g. ABC?123?). (7) As defined in Annex II to Directive 2003/37/EC. ANNEX III Annex II to Directive 2003/37/EC is amended as follows: 1. in Chapter B, Part I, in the List of separate directives, in line 18.1, column T5, the figure (X) is replaced by the figure X; 2. Chapter B, Appendix 1, Part II is amended as follows: (a) in line 2.2, column T4.3, the figure (X) is replaced by the figure X; (b) in line 17.1, column T4.3, the figure (X) is replaced by the figure X. ANNEX IV The following subparagraph is added to point 2.2 of Annex I to Directive 2009/60/EC: In the case of tractors of category T4.3, the length of the platform shall not exceed 2,5 times the maximum front or rear track of the tractor, whichever is the larger. ANNEX V Annex II to Directive 2009/144/EC is amended as follows: 1. point 2.3.2.11 is replaced by the following: 2.3.2.11. Narrow-track tractors and tractors of category T4.3. 2. point 2.3.2.11.1 is replaced by the following: 2.3.2.11.1. In the case of narrow-track tractors as defined in the second indent of Article 1 of Council Directive 87/402/EEC (1) and tractors of category T4.3 as defined in Annex II, Chapter B, Appendix 1, Part I, of Directive 2003/37/EC the requirements of point 2.3.2.9 shall not apply to the zone situated below a plane inclined at 45 ° to the rear and transverse to the direction of travel, and passing through a point located 230 mm behind the seat index point (see Figure 7). If there are any dangerous points in this zone, corresponding warnings must be affixed to the tractor. (1) OJ L 220, 8.8.1987, p. 1.